                                                                        USDC SDNY
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 4/6/2020
------------------------------------------------------------------X
  JON R. MORGAN, on behalf of himself and                         :
  all others similarly situated,                                  :
                                                                  :
                                                  Plaintiff,      :        1:19-cv-10303-GHW
                              -v-                                 :
                                                                  :            ORDER
  JA APPAREL CORP.,                                               :
                                                                  :
                                               Defendant.         :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         The Court has received Defendant’s April 6, 2020 email to the Southern District of New

York Mediation Office. See Exhibit A. In that email, Defendant submits that mediation is not

necessary because Plaintiff had submitted a proposed order dismissing the action against Defendant.

An email to the Mediation Office, cc’ing the Court’s email account, is not an appropriate method to

seek relief from the Court, nor does the Mediation Office have authority to relieve the parties of a

court-ordered obligation to mediate. If the parties wish to seek relief from the Court, they must

submit an application to the Court, in accordance with the Court’s Individual Rules of Practice.
         SO ORDERED.

 Dated: April 6, 2020                                         _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
EXHIBIT A
Woods NYSD Chambers

From:                Porter, Russell L. <RLPorter@pbnlaw.com>
Sent:                Monday, April 6, 2020 7:00 AM
To:                  Mediation Office NYSD; Hammill, Suzanne; 'jshalom@jonathanshalomlaw.com'; Wright, Kerri A.;
                     Woods NYSD Chambers
Subject:             RE: REMINDER: Please reply by April 4: Morgan v. JA Apparel Corp. - 1:19-cv-10303-GHW -
                     Mediation Deadline of 4/27


Dear Sir or Madam:

We represent Defendant JA Apparel, Corp. ("JA") in the above‐referenced matter. Please be advised that Plaintiff has
filed a request to dismiss this action against JA. (See ECF Document No. 18). That application is currently pending before
the Court. Accordingly, we respectfully submit that mediation is not necessary.

We thank you in advance for your time and consideration.

Respectfully,

Russell L. Porter

From: Mediation Office NYSD [mailto:MediationOffice@nysd.uscourts.gov]
Sent: Monday, April 06, 2020 9:02 AM
To: Hammill, Suzanne; 'jshalom@jonathanshalomlaw.com'; Wright, Kerri A.; Porter, Russell L.; Woods NYSD Chambers
Cc: Mediation Office NYSD
Subject: REMINDER: Please reply by April 4: Morgan v. JA Apparel Corp. - 1:19-cv-10303-GHW - Mediation Deadline of
4/27


EXTERNAL MESSAGE




Mediation Office
United States District Court
Southern District of New York
40 Foley Square, Suite 120
New York, New York 10007
(212) 805-0643
Email: MediationOffice@nysd.uscourts.gov
https://nysd.uscourts.gov/programs/mediation-adr

From: Mediation Office NYSD
Sent: Thursday, March 12, 2020 4:38 PM
To: Hammill, Suzanne <SHammill@pbnlaw.com>; 'jshalom@jonathanshalomlaw.com'
<jshalom@jonathanshalomlaw.com>; Wright, Kerri A. <KAWright@pbnlaw.com>; Porter, Russell L.
<RLPorter@pbnlaw.com>; Woods NYSD Chambers <WoodsNYSDChambers@nysd.uscourts.gov>
Cc: Mediation Office NYSD <MediationOffice@nysd.uscourts.gov>
Subject: Please reply by April 4: Morgan v. JA Apparel Corp. ‐ 1:19‐cv‐10303‐GHW ‐ Mediation Deadline of 4/27

                                                             1
Dear Counsel, The judge extended your mediation deadline to 4/27. If you are resolving this matter on your own, please
let us know. If not, please reply by April 4 with a date between 4/16‐4/27 when all counsel and parties are available for
mediation.

Many thanks!

Mediation Office
United States District Court
Southern District of New York
40 Foley Square, Suite 120
New York, New York 10007
(212) 805-0643
Email: MediationOffice@nysd.uscourts.gov
https://nysd.uscourts.gov/programs/mediation-adr

From: Mediation Office NYSD
Sent: Tuesday, January 21, 2020 4:24 PM
To: Hammill, Suzanne <SHammill@pbnlaw.com>
Cc: 'jshalom@jonathanshalomlaw.com' <jshalom@jonathanshalomlaw.com>; Wright, Kerri A.
<KAWright@pbnlaw.com>; Porter, Russell L. <RLPorter@pbnlaw.com>; Woods NYSD Chambers
<WoodsNYSDChambers@nysd.uscourts.gov>
Subject: RE: Morgan v. JA Apparel Corp. ‐ 1:19‐cv‐10303‐GHW ‐ Joint request to extend mediation deadlines

Counsel, Thank you – This letter should be addressed to Judge Woods since he ordered the mediation deadlines in this
case.

Mediation Office
United States District Court
Southern District of New York
40 Foley Square, Suite 120
New York, New York 10007
(212) 805-0643
Email: MediationOffice@nysd.uscourts.gov
https://nysd.uscourts.gov/programs/mediation-adr

From: Hammill, Suzanne <SHammill@pbnlaw.com>
Sent: Tuesday, January 21, 2020 4:20 PM
To: Mediation Office NYSD <MediationOffice@nysd.uscourts.gov>
Cc: 'jshalom@jonathanshalomlaw.com' <jshalom@jonathanshalomlaw.com>; Wright, Kerri A.
<KAWright@pbnlaw.com>; Porter, Russell L. <RLPorter@pbnlaw.com>; Woods NYSD Chambers
<WoodsNYSDChambers@nysd.uscourts.gov>
Subject: Morgan v. JA Apparel Corp. ‐ 1:19‐cv‐10303‐GHW ‐ Joint request to extend mediation deadlines

To Whom It May Concern:

This firm represents Defendant JA Apparel Corp. in the above‐referenced matter. Attached please find the parties' joint
request to extend mediation deadlines.

Respectfully,
Sue Hammill

Suzanne Hammill
Senior Paralegal/New York Office Manager
PORZIO, BROMBERG & NEWMAN, P.C.
                                                            2
156 West 56th Street, Suite 803 | New York, NY 10019‐3800

P: 646.348.6729 | F: 212.957.3983
shammill@pbnlaw.com | www.pbnlaw.com

This electronic communication, including any authorized attachments, contains information from the law firm of Porzio, Bromberg & Newman, P.C., that may be legally
privileged, confidential, and exempt from disclosure under applicable law. This communication also may include content that was not originally generated by the firm. If you
are not the intended recipient, any use or dissemination of this communication is strictly prohibited. If you have received this communication in error, please notify the
sender immediately and delete it from all computers on which it may be stored. In addition, if you are not currently a client of the firm, this communication is not to be
construed as establishing an attorney‐ client relationship.




                                                                                     3
